DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/16/22 is acknowledged. Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109443580 to Zhu et al [hereinafter Zhu] (see the attached translation).
Referring to claim 1, Zhu discloses a thermocouple structure (figure 3; “Example 2” on pages 3-4) comprising: 
a first element wire (2); 
second element wires (31-35) formed of a material (negative) different from the first element wire (2) (positive), each of the second element wires (31-35) being bonded (welded) to a different position on the first element wire (2) (figure 3); 
an insulating covering member (alumina 5) covering at least one of the first element wire (2) and the second element wires (31-35); and 
a protective tube (1) accommodating the first element wire (2) and the second element wires (31-34).

Referring to claim 2. Zhu discloses that the insulating covering member (5) covers at least one of the second element wires (31-35) (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of U.S. Patent 4,747,700 to Lenz et al [hereinafter Lenz].
Referring to claim 3, Zhu discloses a structure having all of the limitations of claim 3, as stated above with respect to claim 2, except for the insulating covering member including a first covering member that covers one of the second element wires, and includes a second covering member that covers a plurality of element wires of the second element wires.
However, Lenz discloses a thermocouple structure comprising a plurality of thermocouples having covering members (40, 68) for each of the thermocouple wires to isolate the wires from each other (column 4, lines 21-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu by providing an insulating cover member including a first covering member that covers one of the second element wires, and including a second covering member that covers a plurality of element wires of the second element wires in order to isolate the wires from each other, as suggested by Lenz.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of U.S. Patent 3,716,417 to Evans.
Referring to claim 4, Zhu discloses a structure having all of the limitations of claim 4, as stated above with respect to claim 1, except for the structure comprising an insulating holding member for holding the first element wire and the second element wires.
However, Evans disclose a thermocouple structure (figures 1, 5) comprising a first element wire (24), second element wires (26, 28, 30) formed of a material (negative) different from the first element wire (24) (positive) (column 2, lines 26-29; column 3, lines 2-14), each of the second element wires (26, 28, 30) being joined to a different position on the first element wire (24) (figure 5); an insulating covering member (alumina 22) covering at least one of the first element wire (24) and the second element wires (26, 28, 30) (column 3, lines 15-16); a protective tube (34) accommodating the first element wire (24) and the second element wires (26, 28, 30) (column 2, line 29); and an insulating holding member (42, 44, 46) (Inconel) for holding the first element wire and the second element wires to connect the wires to a measurement device for measuring temperature (column 4, lines 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zhu with an insulating holding member for holding the first element wire and the second element wires, as suggested by Evans, in order to connect the wires to a measurement device for measuring temperature.

Referring to claim 5, Zhu discloses a structure having all of the limitations of claim 5, as stated above with respect to claim 1, except for each of the second element wires being bonded to the first element wire by crimping.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond each of the second element wires to the first element wires of Zhu by crimping in order to further and more securely bond each of the second element wires to the first element wire, which Zhu suggests is desirable; and since the use of the particular type of bonding claimed by applicant, i.e., by crimping, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular bonding claimed by applicant is considered to be the use of numerous and known alternate types of bonding that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a bond as already suggested by Zhu.

Referring to claim 6, Zhu discloses a structure having all of the limitations of claim 6, as stated above with respect to claim 1, except for the first element wire being formed by bonding a plurality of element wires.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first element wire of Zhu by bonding a plurality of element wires in order to provide a longer first element wire; and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a thermocouple structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/21/22